DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019 and 1/04/2021, and 8/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, and 20 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Wang (US 20150156385 A1).

    PNG
    media_image1.png
    464
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    607
    media_image2.png
    Greyscale

Regarding claim 1, Wang discloses a method (paragraph 6, line 1) (claims 19 and 20) of stabilizing a payload fitted in a carrier (frame assembly, paragraph 67, lines 1 – 3), the method comprising:

providing a first carrier component of (first frame member, Figures 1 and 2, element 2) the carrier, wherein the first carrier component is configured to permit rotation of the payload about a pitch axis (paragraph 71, lies 1 and 2) (paragraph 73, lies 1 - 4);
supporting a second carrier component (third frame member, Figure 2, element 8 [sic 6]) of the carrier using the first carrier component, wherein the second carrier component is configured to permit rotation of the payload about a yaw axis (paragraph 71, lies 3 and 4); and
supporting a third carrier component (second frame member, Figures 1 and 2, element 4) of the carrier using the second carrier component, wherein the third carrier component is (1) configured to permit rotation of the payload about a roll axis (paragraph 71, lies 2 and 3) and (2) connects to the payload (via the first frame member).
Regarding claim 2, Wang discloses the method, wherein the payload is a camera (last 4 lines of paragraph 66) which is in communication with one or more sensors configured to sense an orientation of the camera (paragraph 46, lines 6 - 16).
Regarding claim 6, Wang discloses the method, further comprising:
connecting a c-shaped yoke of the second carrier component (third frame member, Figure 2, element 6) to a vehicle (via fourth frame member, Figure 2, element 8) via one or more shafts (coupled to second motor, Figure 2, element 5) (paragraph 68, lines 5 - 7) corresponding to one or more terminal ends of the c-shaped yoke.

Regarding claim 7, Wang discloses the method, wherein supporting the second carrier component using the first carrier component includes connecting a mating feature of the first carrier component to a complimentary mating feature provided on the second carrier component to form a connection between the first carrier component and the second frame component (as shown in Figure 1, in which Figure 2 is an exploded view of Figure 1).
Regarding claim 20, Wang discloses the method, wherein at least one of the first carrier component, the second carrier component, or the third carrier component is configured to permit rotation of the payload about a yaw axis and a pitch axis (paragraph 71, lines 2 - 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 – 16 and, 19 are rejected under 35 U. S. C. 103 as being unpatentable over Wang, as applied to claim 1, in view of Zhao et al. (WO 2014161428 A1) hereafter referred to as “Zhao”.
Regarding claims 9 – 16 and, 19, Wang does not disclose the claimed limitations.
Regarding claim 9, Zhao teach the method, further comprising:
actuating one or more motors of the carrier in response to a movement sensed using an inertial measurement unit (IMU) that is mounted in the payload or mounted on the third carrier component (paragraph 67, lines 1 - 7).
Regarding claim 10, Zhao teach the method, wherein the movement is further sensed using one or more position sensors, wherein each of the position sensors is configured to sense a rotation angle of a corresponding motor (paragraph 67, lines 1 – 3 and lines 7 - 11).
Regarding claim 11, Zhao teach the method, further comprising[[:]] disconnecting the third carrier component from the payload using a quick release mechanism (paragraph 47, lines 4 and 5).
Regarding claim 12, Zhao teach the method, wherein the payload is configured to mechanically lock into the third carrier component via rotation, or using a snap-on mechanism, a slide-on mechanism, or a clamp (paragraph 48, lines 5 - 8).
Regarding claim 13, Zhao teach the method, further comprising[[:]] directly mounting the first carrier component to a vehicle (paragraph 48, lines 1 and 2).
Regarding claim 14, Zhao teach the method, wherein the carrier permits stabilization of the payload while the vehicle is moving (paragraph 48, lines 11 - 13).
Regarding claim 15, Zhao teach the method, wherein the vehicle is an unmanned aerial vehicle (UAV) (paragraph 16, all lines, therein).
Regarding claim 16, Zhao teach the method, wherein the first carrier component is mounted to the vehicle with a vibration dampening system (paragraph 49, last four lines).
Regarding claim 18, Zhao teach the method, wherein the vibration dampening system is configured to vibrationally isolate the carrier from the vehicle (paragraph 49, last seven lines).
Regarding claim 19, Zhao teach the method, wherein the vibration dampening system comprises a plurality of elastomers (paragraph 49, last three lines).
It would have been obvious to one of ordinary skill in the art at the time the applicant filed for the invention, that discloses a method of stabilizing a payload fitted in a carrier, the method comprising a combination of steps as disclosed by Wang (as presented in paragraph 6, above), the Wang method can comprise the performance of additional steps in stabilizing a payload fitted in a carrier comprising additional features as taught by Zhao (as presented in paragraphs 16 – 25, above), for the method to effectuate optimum stabilization of a payload (e. g., a camera module) to produce accurate, high quality image capturing having minimum blur and color/luminance deficiencies.


Allowable Subject Matter



























Claims 3 – 5, 8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 3, and claim 4 which depends therefrom, the prior art made of record neither shows nor suggests the method, further comprising:
receiving, at a controller, a desired orientation of an image to be captured by the camera, wherein the desired orientation is a horizontal orientation or a vertical orientation of the image;
sensing a degree of rotation of a motor configured to control rotation of the camera about the roll axis; and
transmitting the degree of rotation of the motor to the controller.
Regarding claim 5, the prior art made of record neither shows nor suggests the method, further comprising:
controlling the one or more sensors to transmit the orientation of the camera to an imaging processing device that receives an image from the camera and selects an orientation of the image based on the orientation of the camera transmitted from the one or more sensors.

Regarding claim 8, the prior art made of record neither shows nor suggests the method, wherein the carrier has a width, length, or height equal to or less than 60 mm, or the carrier has a volume less than 150 cm’.
Regarding claim 17, the prior art made of record neither shows nor suggests the method, wherein the second carrier component is mounted to the vehicle with the vibration dampening system.
	

Contact Information





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF